          Case 1:20-cv-01145-SCY Document 5 Filed 11/10/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

WILLIAM M. FULKERSON,

               Plaintiff,

v.                                                                   No. 1:20-cv-01145-SCY

ANDREW SAUL, Commissioner of the
Social Security Administration,

               Defendant.

              MEMORANDUM OPINION AND ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on pro se Plaintiff’s Complaint for

Constructive Discharge, Retaliation and Civil Rights Violations, Doc. 1, filed November 5, 2020

(“Complaint”).

       Plaintiff was employed by the Social Security Administration from 1989-2013. See

Complaint ¶ 10 at 3, at 20. Plaintiff alleges that he was retaliated against in 2005 because he “had

filed multiple Formal EEO complaints and participated as a witness in other EEO issues against

Defendant Agency.” Complaint ¶ 11 at 3. In 2012, “after seven years of surviving the retaliatory

hostile work environment,” Plaintiff was diagnosed with Post-Traumatic Stress Disorder

(“PTSD”) and suffered a Traumatic Brain Injury (“TBI”). Complaint ¶¶ 20, 22 at 5. Plaintiff

asserts claims of disability discrimination, retaliation, violation of the “Whistle-Blower Acts, and

violation of due process.

       Plaintiff has previously filed a case against the Commissioner of the Social Security

Administration asserting claims of disability discrimination and retaliation arising during his

employment with the Social Security Administration. See Fulkerson v. Social Security

Administration, No. 1:16-cv-00889-BRB-KBM (“Fulkerson I”). his case appears to arise from
          Case 1:20-cv-01145-SCY Document 5 Filed 11/10/20 Page 2 of 3




the same facts in Fulkerson I. The Court in Fulkerson I granted Defendant Social Security

Administration’s motion for summary judgment and dismissed the case on April 6, 2018.

       It appears that the claims in this case are barred by the doctrine of res judicata based on

the dismissal of Fulkerson I.

       The doctrine of res judicata, or claim preclusion, will prevent a party from litigating
       a legal claim that was or could have been the subject of a previously issued final
       judgment. The principle underlying the rule of claim preclusion is that a party who
       once has had a chance to litigate a claim before an appropriate tribunal usually
       ought not have another chance to do so. To apply claim preclusion, three elements
       must exist: (1) a [final] judgment on the merits in an earlier action; (2) identity of
       parties or privies in the two suits; and (3) identity of the cause of action in both
       suits. In addition, even if these three elements are satisfied, there is an exception to
       the application of claim preclusion where the party resisting it did not have a full
       and fair opportunity to litigate the claim in the prior action.

Lenox Maclaren Surgical Corporation v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir. 2017)

(internal quotations and citation omitted).

       Furthermore, it appears that the claims in the Complaint are barred by the statute of

limitations because there are no allegations that any of the events giving rise to the claims against

Defendant occurred after Plaintiff’s employment terminated in 2013. See e.g. Rhodes v. Langston

University, 462 F. App’x 773, 780 n.6 (10th Cir. 2011) (“Since neither the Rehabilitation Act nor

the ADA set forth a statute of limitations, the [state] statute of limitations applies”); N.M.S.A.

§ 37-1-8 (“Actions must be brought . . . for an injury to the person . . . within three years”).

       While it appears the claims in this case are barred by the doctrine of res judicata and/or

the statute of limitations, the Court grants Plaintiff an opportunity to show cause why this case

should not be dismissed and to file an amended complaint.

       IT IS ORDERED that Plaintiff shall, within 21 days of entry of this Order, show cause

why the claims in this case should not be dismissed as barred by the doctrine of res judicata
          Case 1:20-cv-01145-SCY Document 5 Filed 11/10/20 Page 3 of 3




and/or the statute of limitations and file an amended complaint. Failure to timely show cause or

file an amended complaint may result in dismissal of this case.



                                             _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
